MEMORANDUM**
Remigio I. Agustín appeals pro se the district court’s orders denying his motions to reconsider summary judgment for the Navy in Agustin’s employment discrimination action, and we affirm.
We have jurisdiction over the district court’s orders dated May 23, 2001, June 8, 2001, and July 11, 2001, denying reconsideration, because Agustín filed a notice of appeal within 60 days of those orders. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We lack jurisdiction to address Agustin’s appeal of the district court’s summary judgment because Agustin failed to file a notice of appeal within 60 days of entry of the order denying his timely, post-judgment tolling motion. See Fed. R.App. P. 4(a)(1)(B); 4(a)(4)(A)(iv) (2002); Webb v. Ada County, 285 F.3d 829, 836 (9th Cir.2002).
We review the district court’s denial of Agustin’s motions to reconsider for an abuse of discretion. ACandS, Inc., 5 F.3d at 1262. The district court correctly denied Agustin’s motions because it did not apply incorrect law or utilize erroneous facts. See id.
Agustin’s motions to present additional citations, to withdraw additional citations, *896and to supplement the record are granted. Agustin’s motion to stay further action is denied as unnecessary.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.